Citation Nr: 0804591	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-36 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left ankle condition.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to 
September 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefit sought 
on appeal.


FINDING OF FACT

The objective and competent medical evidence of record 
demonstrates that a left ankle injury sustained in service 
was acute and transitory and resolved without post service 
residual disability; there is no current left ankle 
diagnosis.


CONCLUSION OF LAW

A left ankle condition was not incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for a left ankle condition.

Service medical records show that the veteran was seen in 
January 1992 after twisting his left ankle after a parachute 
jump.  X-rays showed no significant osseous or soft tissue 
abnormality.  The veteran's June 2004 retirement examination 
showed normal clinical evaluation of the lower extremities.  

At a November 2004 VA examination, the veteran reported pain 
in the left foot and ankle since 1991.  He indicated he wore 
a soft ankle brace which helped with the pain.

The examination showed no peripheral edema of the 
extremities.  Dorsalis pedis was noted as 2= and equal both 
sides.  Range of motion of the ankles was dorsiflexion from 0 
to 20 degrees both sides without pain.  Plantar flexion was 0 
to 45 degrees without pain.  The examiner noted no limitation 
of movement, weakness, pain or instability after repetitive 
movement of the ankles.  X-ray of the left ankle was 
unremarkable.

On January and June 2005 VA examinations, the veteran's left 
ankle injury in January 1992 was noted.  The examiners made 
no findings relating to the left ankle.

A March 2005 examination report from Mark E. Pinker, D.P.M, 
noted normal range of motion of the bilateral ankles.

The most recent VA examinations in 2004 and 2005 and Dr. 
Pinker's examination did not find any current disability.  
Despite the veteran's contentions to the contrary, it is 
found that the left ankle injury in service resulting from a 
parachute jump in 1992 was of an acute and transitory nature, 
and resolved without residual disability.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for a left ankle condition; however, there 
is no medical evidence of record, which establishes that the 
veteran currently has this disability.

Under these facts, a "disability" for VA compensation benefit 
purposes is not shown to be present in this case. In the 
absence of a current disability, as defined by governing law, 
the claim must be denied.

Duties to notify and assist the claimant

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in October 2004 of the information and evidence 
needed to substantiate and complete a claim for entitlement 
to service connection, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA informed the 
claimant of the need to submit all pertinent evidence in his 
possession.  The claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  

The Board acknowledges that the veteran was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection.  The failure to 
provide this notice before the initial adjudication is 
harmless because the preponderance of the evidence is against 
the appellant's claim for service connection and any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's service medical records, 
VA treatment records, and VA examinations have been 
associated with the claims folder.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication. 


ORDER

Entitlement to service connection for a left ankle condition 
is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


